Citation Nr: 1501115	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-13 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the original amount of $10,728.50.

2.  Whether the Veteran is competent to manage the disbursement of Department of Veterans Affairs benefits.

3.  Selection of a fiduciary other than the Veteran's wife.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to April 1970.

This appeal to the Board of Veterans' Appeal (Board) arose from a March 2009 decision of the Philadelphia, Pennsylvania Regional Office's Committee on Waivers and Compromises (Committee) and a January 2012 rating decision by the St. Petersburg, FL RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran an additional opportunity to testify at a hearing before a Veterans Law Judge sitting at the Regional Office (also known as a "Travel Board" hearing).  

On his July 2010 substantive appeal, the Veteran requested that he be afforded a Travel Board hearing at the RO, and such a hearing was scheduled for February 2013.  However, he failed to appear. 

In late-February 2013, the Veteran advised VA that, although he was aware that a hearing was pending, he never received a notice letter with regard to the hearing date and time.  The Veteran also stated that he would not have missed the hearing and requested that another be scheduled.

A review of the record reveals that the January 2013 hearing notice letter was sent to an incorrect address.  Therefore the Veteran should be given the opportunity for another hearing.  

A January 2012 rating decision determined that the Veteran was not competent to handle disbursement of funds.  In January 2013 statements, the Veteran and his wife indicated that they disagreed with the determination made in the January 2012 decision and wished to appeal, including the appointment of a fiduciary other than the Veteran's wife. The appointment of a fiduciary is an administrative decision subject to the appellate process and review by the Board.  See Freeman v. Shinseki, 24 Vet. App. 404, 416-17 (2011).  The above 2013 statements constitute a notice of disagreement with the January 2012 rating decision and subsequent fiduciary determination, but review of the record does not show that a statement of the case has been issued.  In fact, it appears that the pleas of the Veteran and his wife have been at best given little consideration and at worst, totally ignored.  See December 19, 2012 Columbia Fiduciary Hub letter and July 10, 2014 VA Report of General Information ("Vet is requesting to be reconsidered to have the fiduciary removed.")   This simply cannot stand.  See Solze v. Shinseki, 26 Vet. App. 118, 127 n. 13 (2013) (Lance, J., dissenting in part) (stating that the "growing consensus outside of VA [is] that the fiduciary system is broken.").  The filing of a notice of disagreement initiates the appeal process. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). Remand is required so that he may be issued a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

In order to comply with due process requirements, this matter is REMANDED for the following action: 

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of the competency of the Veteran and the selection of a fiduciary other than his wife, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




